DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line one contains the term “comprises” which is considered claim terminology that should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  It is suggested that, in line 6, “second magnetic arrangement” be amended to read --second magnet arrangement-- to remain consistent in terminology.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an indexing feature in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitations “the first, second, third, and fourth magnets" in lines 1-2.  However, since the claim is recited as being dependent upon claim 1, there is no antecedent basis for these limitations.  For purposes of examination, the claim is assumed to be dependent upon claim 2, which provides the necessary antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berthon-Jones et al. (US 2006/0118117).
As to claim 1, Berthon-Jones discloses a patient interface assembly (Fig. 38) comprising: a cushion 172 for contacting the face of a patient; a frame part 170 coupled to the cushion (paragraph [0170]); a first magnet arrangement 210 disposed on the frame part 170; a shell 215 (connector 215 is considered a shell because it forms an outer covering over opening 200, see Fig. 38); and a second magnetic arrangement 220 disposed on the shell, wherein magnetic interaction between the first magnet arrangement 210 and the second magnet arrangement 220 selectively couples the frame 170 to the shell 215 (paragraph [0173]).  
As to claim 4, Berthon-Jones discloses that the frame part 170 includes a receptacle for containing the first magnet arrangement 210 (see Fig. 38 where ferrous ring 210 is embedded in a space within the frame 170).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones et al. (US 2006/0118117), in view of Busch (US 7,793,987).
As to claim 2, Berthon-Jones discloses the claimed invention except that the first magnet arrangement comprises a first magnet disposed on a first side of the frame part and a second magnet disposed on a second side of the frame part, wherein the second magnet arrangement comprises a third magnet disposed on a first side of the shell and a fourth magnet disposed on a second side of the shell, and wherein coupling of the frame part to the shell includes magnetic interaction between (a) the first magnet and the third magnet, and (b) the second magnet and the fourth magnet.  However, Busch teaches an alternative magnetic coupling arrangement (Fig. 11) comprising a first magnet 226 disposed on a first side of a frame part (shell 194) and a second magnet 226 disposed on a second side of the frame part 194 (see Fig. 11 showing multiple magnets N, S at 224), wherein the second magnet arrangement comprises a third magnet 222 disposed on a first side of a connector 220 and a fourth magnet 222 disposed on a second side of the connector 220 (see Fig. 11 showing multiple magnets N, S on the connector 220), and wherein coupling of the frame part 194 to the connector 220 includes magnetic interaction between (a) the first magnet N and the third magnet S, and (b) the second magnet N and the fourth magnet S (see Fig. 11, col. 9, ln. 29-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient interface assembly of Berthon-Jones so that first and second magnetic arrangements 210,220 each include multiple magnets of alternating polarity, as taught by Busch, in order to provide an equally suitable alternative magnetic coupling arrangement that allows easy detachment of the components by a simple rotational movement between the components (see Busch, Abstract).
As to claim 3, the modified patient interface assembly of Berthon-Jones discloses that the first, second, third, and fourth magnets 222, 226 are generally circular shaped (see Fig. 11 of Busch).  
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones et al. (US 2006/0118117), in view of Doherty t al. (US 2008/0264413).
As to claim 5, Berthon-Jones discloses the claimed invention except an indexing feature associated with the frame part or the shell to facilitate alignment of the frame part to the shell.  However, Doherty teaches a magnetic coupling arrangement including an indexing feature (projection 47) which aligns with slot 49 to facilitate proper alignment between components of the connection (see Fig. 9c, paragraph [0078]-[0079]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient interface assembly of Berthon-Jones to include the indexing feature (projection and slot) as taught by Doherty, in order to insure secure connection and proper alignment of the connector/shell 215 with the opening 200 on the frame 170.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Veliss et al. (US 2008/0060649) discloses a patient interface assembly having a magnetic arrangement coupling a frame to an interfacing structure (paragraph [0332]).  Matula, Jr et al. (US 2012/0090617) discloses a magnetic coupling between a main body portion 142 and a frame member 140 (see Figs. 16-17B, paragraph [0057]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785